Citation Nr: 0723737	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  06-18 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which granted service connection 
for bilateral sensorineural hearing loss and assigned a 10 
percent evaluation effective July 29, 2003.  

The veteran testified at a video conference hearing before 
the undersigned Administrative Law Judge in September 2006; 
the hearing transcript has been associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  

The veteran submitted an August 2006 VA audiological 
evaluation note in support of his claim.  The note contained 
word recognition scores for the right and left ears, and 
indicated that audiometric data was available.  The 
referenced audiometric data, however, has not been associated 
with the claims file.  

The RO should obtain any outstanding VA medical records and 
associate them with the claims file.  See 38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error.")

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding 
VA treatment records pertaining to the 
veteran's bilateral hearing loss, to 
include August 2006 audiometric data, and 
should associate it with the claims file.  
If the search for such records has 
negative results, the RO should notify 
the veteran and place a statement to that 
effect in the veteran's claims file.

2.  After completion of the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the action taken in the 
preceding paragraph, the veteran's 
initial rating claim should be 
readjudicated.  If the claim remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims that are remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

 
